Case: 11-50192       Document: 00511655804         Page: 1     Date Filed: 11/04/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         November 4, 2011
                                     No. 11-50192
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

versus

ANDRES MELENDEZ-MARTINEZ, Also Known as Andres Martinez-Holguin,

                                                  Defendant-Appellant.




                   Appeal from the United States District Court
                        for the Western District of Texas
                                No. 7:10-CR-306-1




Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*


       The attorney appointed to represent Andres Melendez-Martinez has
moved for leave to withdraw and has filed a brief in accordance with Anders v.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-50192   Document: 00511655804     Page: 2   Date Filed: 11/04/2011

                                 No. 11-50192

California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Melendez-Martinez has not filed a response. We have reviewed the
brief and relevant portions of the record. We concur with counsel’s assessment
that the appeal presents no nonfrivolous issue for appellate review. Accordingly,
the motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                       2